DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-20 are pending.
Claims 5-6 and 12 are currently amended.
Claims 1-20 have been examined.

Priority
This application has PRO 62/590,196 filed on 11/22/2017.

Withdrawn Rejection
The rejection of Claims 5, 7, and 12 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn because the amendment to the claims overcome the rejection.

Maintained Rejection
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
1.	Claims 1 and 4-12 are rejected under 35 U.S.C. 103 as being unpatentable over Schneppe et al. (EP 2926674 B1, previously cited 3/17/2021) in view of Mason (US 8,642,038 B2, previously cited 3/17/2021). Claim 12 is added to this rejection because of amendment.
Claim 1 is drawn to a method for providing a protein enriched product from egg albumen, said method comprising:
a) removing at least 25% (v/v) of the water from said egg albumen to provide an albumen concentrate, said concentrate having a protein content of at least 15% (w/w ),
b) employing an ultrafiltration membrane having a nominal molecular weight cutoff of at least 7 kDa, diafiltering said concentrate with purified water, and
c) collecting retentate from said diafiltering step so as to provide a protein-rich composition that comprises, on a dry basis, less than 1 % (w/w) lipids and that is substantially free of sugars.
Schneppe et al. teach a process for producing a food based on egg white, an alternative name of egg albumen, (Title). Schneppe et al. teach a method for providing a protein enriched product from egg albumen (egg white) comprising (a) removing water to achieve egg protein at least 18% by weight (claim 1), such as withdrawal about 50% water to improve gelling ability of egg albumin at 5 to 40°C to 20 to 30% dry matter followed by spray drying known in the art 
    PNG
    media_image1.png
    280
    352
    media_image1.png
    Greyscale
with an exclusion limit of 20kDa or 10kDa [p16, 0040] and the desired proteins with a molecular weight ˃ 10kDa are concentrated in the retentate phase. Schneppe et al. teach the process of producing or concentrating egg white protein is carried out via a continuous process [0034]. Schneppe et al. teach the egg white is desugared before, during or after the separation of salt and water, preferably before the pasteurization, to increases the shelf life of the food [p16, 0035-0036], reading on the limitation (c) the retentate protein substantially free of sugars.
Schneppe et al. do not explicitly teach the isolated egg albumen (egg white) comprising less than 1% (w/w) lipids.
Similarly, Mason teaches isolated “Egg protein and egg lipid materials, and methods for producing the same” (Title; Fig 1). Mason shows the use of hollow fiber filters as diafiltration membranes for concentrating egg protein in a continuous process (Fig 2). Mason teaches eggs comprising about 90% water and 10% protein by weight (col 1, line 41-45) and the most common protein in egg whites is ovalbumen, which accounts for over half of the proteins (col 1, line 48-49). Mason teaches egg powder comprising at least 60% by weight protein (estimated to be 60% x 50% = 30% albumin). Mason teaches the protein product with no more than about 1% by weight fat (lipid) and less than 0.5% by weight fat in some implementations (col 5, line 10-22). Mason further teaches dried edible albumen contains no yolk protein and approximately 0.4% by weight fat (col 9, line 16-17), reading on a protein enriched product from egg albumen, 
With respect to claims 4-6, Schneppe et al. teach the food of egg white protein is dried after pasteurization until a granulate is produced by spray granulation or spray drying to provide a solid [0031].
With respect to claim 7, Schneppe et al. teach no pH adjustment during ultrafiltration of egg white proteins and before (prior to) pasteurization [0034].
With respect to claims 8-10, Schneppe et al. teach the food of egg white protein is dried up and granulated to a particle size of a maximum 0.08 mm (reading on a free flowing powder) in claim 15 as follows, reading on the limitations in claims 8-10.
With respect to claim 11, Schneppe et al. teach the food of egg white proteins is made as a quick-dissolving powder in dry form which may be reconstituted by the addition of water to a consumable liquid food [0001], reading on instantizing said powder.
With respect to claim 12, Schneppe et al. teach pH adjustment before concentrating egg white proteins and no pH adjustment for protein-rich composition, pasteuration followed by spraying drying to form a solid [claim 1; 0030-0031]. 
One of ordinary skill in the art before the effective filing date would have been taught to combine Schneppe’s precess of producing egg white proteins with Mason’s teaching separation of egg white proteins from lipids because Mason teaches separation of protein components from lipids at the natural range of egg pH (col 4, 39-50) by filtration leading to dried edible albumen contains no yolk protein and approximately 0.4% by weight fat (col 9, line 16-17). The combination would have reasonable expectation of success because both references teach purification of egg white proteins.
Thus, the invention as a whole is prima facie obvious over the references, especially in 
Applicant’s Arguments
(i)	Schneppe et al. do not teach removal at least 18% (w/w) water; Schneppe et al. teach water is removed until at least 18% a protein is reached (Remarks, p6, last three para).
(ii)	Schneppe et al. teach simultaneously separate salts and waters from egg white, different from the claimed method (Remarks, p7, para 1).
(iii)	Mason teaches an egg mixture (egg yolks and/or egg albumen) with no more than 1% lipids. Microfiltration is performed on the egg mixture, not on an albumen concentrate (Remarks, p7, para 2).
(iv)	Schneppe’s ultrafiltration is different from diafiltration as claimed (Remarks, p7, para 3-4).
Response to Arguments
Applicant's arguments filed 7/19/2021 have been fully considered but they are not persuasive for the reasons as follows.
The argument (i) is not persuasive because applicant’s interpretation of Schneppe et al. is too narrow. Schneppe et al. teach separate water to at least 18% (claim 1), preferably from 18 to 23 wt% [0012], e.g., at least 20%. Mason teaches eggs comprising about 90% water and 10% protein by weight (col 1, line 41-45). To achieve at least 20% (w/w) albumin (double the concentration of native albumin), one of ordinary skill in the art would remove at least 50% water and satisfy the limitation.
The argument (ii) is not persuasive because the argument is not commensurate with the scope of the claims. Claim 1 do not limit a step only for concentrating egg white albumin without removing salt as argued by applicant. Furthermore, Schneppe et al. teach an intermediate storage 
The argument (iii) is not persuasive because applicant attacks a single reference of Mason alone whereas the rejection is based on a combination of Schneppe et al. and Mason. In particular, Schneppe et al. teach purification albumin from egg white by a continuous process [0034] and Mason teaches the purity of egg protein can be made by filtration to have less than 0.5% of fat (w/w) by filtration (col 5, line 10-22). It is noted that one cannot show nonobviousness by attacking references individually  where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091,231 USPQ 375 (Fed. Cir. 1986).

    PNG
    media_image2.png
    482
    477
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    571
    1218
    media_image3.png
    Greyscale
Applicant’s argument (iv) is not persuasive because Mason shows the use of hollow fiber filter to concentrate egg proteins in a continuous process shown as follows (Fig 2). The hollow fiber filter is a dilfiltration membrane as evidenced by Millipore’s tangential follow filtration shown as follows (Millipore. p7, Fig 7 and p8, col 2, Hollow Fiber). 
For at least the reasons above, the arguments are not persuasive.


s 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Schneppe et al. in view of Mason as applied to claims 1, 4-12 and further in view of Hinderer et al. (US 2012/0264688 A1, previously cited 3/17/2021).
Claim 2 is drawn to the method of claim 1 wherein said retentate collected after the filtrate in said diafiltering step exhibits an electrical conductance of no more than 5 mS.
Schneppe et al. in view of Mason teach an ultrafiltration process of concentrating egg white proteins applied to claims 1 and 4-12 above.
Schneppe et al. in view of Mason do not explicitly teach electrical conductance of no more than 5 mS.
Similarly, Hinderer et al. teach an ultrafiltration process for protein purification comprising a step of desalination (Fig 1). Hinderer et al. teach diafiltration is terminated when the conductivity of the permeate is less than 2.5 mS/cm [0080]. Thus, one of ordinary skill in the art would have been taught to terminate diafiltration when the conductivity of the permeate is less than 2.5 mS/cm, reading on the limitations in claims 2-3.
One of ordinary skill in the art would have been taught to collect retentate at electrical conductance of no more than 5 mS because Hinderer et al. teach diafiltration is terminated when the conductivity of the permeate is less than 2.5 mS/cm [0080]. The combination would have reasonable expectation of success because the references teach the use of ultrafiltration for protein purification proteins and desalination.
Thus, the invention as a whole is prima facie obvious over the references, especially in the absence to the contrary.
Applicant’s Arguments
Hinderer does not even mention or deal with egg products and therefore also fails to cure .
Response to Arguments
Applicant's arguments filed 7/19/2021 have been fully considered but they are not persuasive because applicant argues a single reference of Hinderer alone whereas the rejection is based on Schneppe et al. in view of Mason and Hinderer. In summary, Schneppe et al. in view of Mason teach an ultrafiltration process of concentrating egg white proteins applied to claims 1 and 3-11 above. Hinderer is recited to show diafiltration is terminated when the conductivity of the permeate is less than 2.5 mS/cm [0080] known to one of ordinary skill in the art.
For at least the reasons above, the arguments are not persuasive.

3.	Claims 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Schneppe et al. in view of Mason and further in view of Hinderer et al..
Claim 13 is drawn to a process of isolating powder from egg albumin as follows.

    PNG
    media_image4.png
    599
    1057
    media_image4.png
    Greyscale


Schneppe et al. do not explicitly teach the isolated egg albumen (egg white) comprising less than 1% (w/w) lipids.
Similarly, Mason teaches isolated “Egg protein and egg lipid materials, and methods for producing the same” (Title; Fig 1). Mason teaches eggs comprising about 90% water and 10% protein by weight (col 1, line 41-45) and the most common protein in egg whites is ovalbumen, which accounts for over half of the proteins (col 1, line 48-49). Mason shows the use of hollow 
Schneppe et al. in view of Mason do not explicitly teach electrical conductance of no more than 5 mS.
Similarly, Hinderer et al. teach an ultrafiltration process for protein purification comprising a step of desalination (Fig 1). Hinderer et al. teach diafiltration is terminated when the conductivity of the permeate is less than 2.5 mS/cm [0080]. Thus, one of ordinary skill in the art would have been taught to terminate diafiltration when the conductivity of the permeate is less than 2.5 mS/cm, reading on the limitations in claims 13(b), claim 16, and 19(b).
With respect to claims 18 and 20, Mason teaches dried edible albumen contains no yolk protein and less than 0.5% by weight fat (col 5, line 20-22; col 9, line 16-17). The purity of a protein and lipid contaminants is a result-effective variable, which can be optimized within prior art conditions. MPEP 2144.05 (II.A.) states “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions  of a claim are disclosed in the prior art, it is not inventive to discover the 
One of ordinary skill in the art before the effective filing date would have been taught to combine Schneppe’s precess of producing egg white proteins with Mason’s teaching separation of egg white proteins from lipids because Mason teaches separation of protein components from lipids at the natural range of egg pH (col 4, 39-50) by filtration leading to dried edible albumen contains no yolk protein and less than 0.4% by weight fat (col 6, line 40-42). The combination would have reasonable expectation of success because both references teach purification of egg white proteins.
One of ordinary skill in the art would have been taught to collect retentate at electrical conductance of no more than 5 mS because Hinderer et al. teach diafiltration is terminated when the conductivity of the permeate is less than 2.5 mS/cm [0080]. The combination would have reasonable expectation of success because the references teach the use of ultrafiltration for protein purification proteins and desalination.
Thus, the invention as a whole is prima facie obvious over the references, especially in the absence to the contrary.

Applicant’s Arguments
(i)	Both independent claims 13 and 19 do not include the additional steps (i) to (ii) of claim 1 in D1/Schneppe identified above, i.e., pH adjustment prior to drying or subsequent processing is excluded (Remarks, p9, para 1).
(ii)	Further, pasteurization is optional, and not required in the present claims 13 or 19 (Remarks, p9, para 1).
Response to Arguments
Applicant's arguments filed 7/19/2021 have been fully considered but they are not persuasive for the reasons as follows.
Applicant’s argument (i) is not persuasive because the argument (i) has a logic flaw. Schneppe et al. teach no additional step for pH adjustment during concentrating egg white proteins and before (prior to) pasteurization [0034]; namely, pH adjustment is NOT required during ultrafiltration of egg white proteins and before (prior to) pasteurization and thus Schneppe’s teaching is commensurate with the scope in claims 13 and 19. 
Applicant’s argument (ii) is not persuasive because the argument (ii) is not commensurate with the scope of the claims. In summary, “pasteurization is optional” means the process as claimed can either include a pasteurization step or “without pasteurization”. The combined prior art references teach both (a)-(d) and (a)-(e).
For at least the reasons above, the arguments are not persuasive.

Maintained Rejection
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6, 8-11, 13-14, and 16-17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-2, 4-14, and 16-19 of copending Application No. 16/198,846 (the ‘846 application). Although the claims at issue are not identical, they are not patentably distinct from each other for the reasons as follows.


    PNG
    media_image5.png
    542
    1180
    media_image5.png
    Greyscale

Claim 1 of the ‘846 application does not disclose molecular weight cutoff of the ultrafiltration membrane.
Claim 2 of the ‘846 application disclosed ultrafiltration membrane has a nominal molecular weight cutoff of at least 7 kDa, satisfying the instant step 1(b).
Thus, claims 1-2 of the ‘846 application are obvious to the instant claim 1.
Claim 4 of the ‘846 application disclosed said albumen concentrate is provided by removing at least 25% (v/v) of said water said egg albumen, satisfying the instant claim 1.
Claim 5 of the ‘846 application disclosed said diafiltering step exhibits an electrical conductance of no more than 5 mS, satisfying the instant claim 2.
Claim 6 of the ‘846 application disclosed said diafiltering step exhibits an electrical conductance of no more than 5 mS, satisfying the instant claim 3.
Claim 7 of the ‘846 application disclosed the method further comprising pasteurizing said protein-rich composition, satisfying the instant claim 4.

Claim 9 of the ‘846 application disclosed said solid is provided by spray drying said protein-rich composition, satisfying the instant claim 6.
Claim 10 of the ‘846 application disclosed the method further comprising spray drying said protein-rich composition so as to provide a protein isolate solid, satisfying the instant claim 8.
Claim 11 of the ‘846 application disclosed the method further comprising pasteurizing said solid, satisfying the instant claim 9.
Claim 12 of the ‘846 application disclosed said solid is a free flowing powder, satisfying the instant claim 10.
Claim 13 of the ‘846 application disclosed the method of claim 12 further comprising instantizing said powder, satisfying the instant claim 11.
Claim 14 of the ‘846 application disclosed a method as follows, satisfying the instant claim 13.

    PNG
    media_image6.png
    322
    522
    media_image6.png
    Greyscale


Claim 17 of the ‘846 application disclosed albumen concentrate is provided by removing at least 33% (v/v) of the water in said egg albumen, satisfying the instant claim 14.
Claim 18 of the ‘846 application disclosed said retentate is collected after the filtrate in said diafiltering step exhibits an electrical conductance of no more than 3 mS, satisfying the instant claim 16.
Claim 19 of the ‘846 application disclosed said protein-rich composition comprises, on a dry basis, less than 0.5% (w/w) lipids, satisfying the instant claim 17.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant's arguments filed 7/19/2021 have been fully considered but they are not persuasive because the argument of “a terminal disclaimer will be filed to overcome the obviousness type double patenting rejection, if appropriate, after other prosecution issues are addressed” does not overcome the ODP rejection of record.

Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIA-HAI LEE whose telephone number is (571)270-1691.  The examiner can normally be reached on Mon-Fri from 9:00 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D. Riggs can be reached on 571-270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-

/J.L/Examiner, Art Unit 1658                                                                                                                                                                                                        
09-September-2021
/Soren Harward/Primary Examiner, Art Unit 1631